     Case 3:20-cv-01807-LAB-WVG Document 1 Filed 09/14/20 PageID.1 Page 1 of 7



1    MICHAEL R. DUFOUR [SBN: 290981]
2    Dufour Law, P.C.
     8675 Falmouth Avenue, Suite 307
3    Playa Del Rey, CA 90293
4
     Tel: (424) 353-0882 | Fax: (424) 389-7236
     E-mail: mrd@dufourlawfirm.com
5

6
     MATTHEW SCHWARTZ (Pro Hac Vice Application Pending)
     Kass Shuler, P.A.
7    1505 N. Florida Avenue
8
     Tampa, FL 33602
     Tel: (813) 229-0900 | Fax: (813) 384-2630
9    E-mail: Eservicemls@kasslaw.com
10
                                  UNITED STATES DISRICT COURT
11
                            SOUTHERN DISTRICT OF CALIFORNIA
12

13   CHASE CHAMBERLIN,                           Case No.: '20CV1807 LAB WVG

14                   Plaintiff,
15                                               COMPLAINT
     vs.
16
     PAYOFF INC,
17
                     Defendant
18

19          COMES NOW, Plaintiff, CHASE CHAMBERLIN (hereafter “Plaintiff”), by
20
     and through undersigned counsel, and hereby sues Defendant, PAYOFF INC.,
21
     (hereafter “Defendant”), and states as follows:
22

23                                  PRELIMINARY STATEMENT
24
            This action arises out of Defendant’s violations of the Telephone Consumer
25
     Protection Act, 47 U.S.C. §§ 227 et seq. (hereafter the “TCPA”).
26

27   COMPLAINT - 1

28
     Case 3:20-cv-01807-LAB-WVG Document 1 Filed 09/14/20 PageID.2 Page 2 of 7



1                                  JURISDICTION AND VENUE
2
            1.       Jurisdiction and venue for purposes of this action are appropriate and
3

4
     conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves

5    violations of the TCPA and/or by 28 U.S.C § 1332, diversity jurisdiction.
6
            2.       Subject matter jurisdiction, federal question jurisdiction, for purposes
7

8
     of this action, is appropriate and conferred by 28 U.S.C. § 1331, which provides that

9    the district courts shall have original jurisdiction of all civil actions arising under the
10
     Constitution, laws, or treaties of the United States; this action involves violations of
11
     47 U.S.C. § 227(b)(1)(A)(iii).
12

13          3.       Pursuant to 28 U.S.C. § 1391(b), venue is proper in this District because
14
     the Defendant’s principle place of business is in this District.
15
                                   FACTUAL ALLEGATIONS
16

17          4.       Plaintiff is a natural person, citizen of the state of Ohio, and is a resident
18
     of Hamilton County.
19
            5.       Defendant is a foreign limited liability company as registered with the
20

21   Office of the Ohio Secretary of State and conducts business throughout the state of
22
     Ohio. Defendant maintains its principal place of business at 3200 Park Center Dr,
23
     Suite 800, Costa Mesa, CA 92626.
24

25

26

27   COMPLAINT - 2

28
     Case 3:20-cv-01807-LAB-WVG Document 1 Filed 09/14/20 PageID.3 Page 3 of 7



1           6.       The conduct of Defendant, which gives rise to the cause of action herein
2
     alleged, occurred by the Defendant’s placing of telephone calls to Plaintiff’s cellular
3

4
     telephone.

5           7.       Defendant, at all material times, was attempting to collect a debt
6
     relating to a Payoff Inc. Loan, Loan ID. ending in – 694DD3
7

8
            8.       Plaintiff revoked any prior express consent for Defendant to contact

9    Plaintiff via cellular telephone or any other form of communication on February 13,
10
     2020 for any and all accounts he was associated with when Plaintiff verbally advised
11
     Defendant to stop calling his cellular telephone.
12

13          9.       All calls to Plaintiff’s’ cellular telephone after February 13, 2020 were
14
     knowing and willful and were made without the “prior express consent” of Plaintiff.
15
            10.      Defendant knowingly and/or willfully called Plaintiff’s cellular
16

17   telephone after Defendant had unequivocal notice from Plaintiff to cease any and all
18
     calls and after Plaintiff withdrew any prior consent or permission to be contacted.
19
            11.      Upon information and belief, some or all of the calls Defendant made
20

21   to Plaintiff’s cellular telephone number were made using an “automatic telephone
22
     dialing system” or an artificial or prerecorded voice
23
            12.      Plaintiff is the subscriber, regular user, and carrier of the cellular
24

25   telephone number (269) *** - 7551 and was the called party and recipient of
26

27   COMPLAINT - 3

28
     Case 3:20-cv-01807-LAB-WVG Document 1 Filed 09/14/20 PageID.4 Page 4 of 7



1    Defendant’s automatic telephone dialing system and/or artificial or prerecorded
2
     voice.
3

4
              13.    Defendant knowingly and/or willfully harassed and abused Plaintiff by

5    calling Plaintiff’s cellular telephone multiple times per day after Plaintiff revoked
6
     any alleged consent for Defendant to contact Plaintiff’s cellular telephone.
7

8
              14.    Despite actual knowledge of its wrongdoing, Defendant continued the

9    campaign of harassment and abuse, calling Plaintiff continually despite Plaintiff
10
     revoking any prior express consent for Defendant to call Plaintiff’s cellular
11
     telephone.
12

13            15.    Upon receipt of the calls from Defendant, Plaintiff’s caller ID identified
14
     the calls were being initiated from, but not limited to, the following telephone
15
     numbers: 844-941-0484 and 269-205-6739.
16

17            16.    Defendant has or should be in possession and/or control of call logs,
18
     account notes, auto-dialer reports and/or other records that detail the exact number
19
     of all calls made to Plaintiff.
20

21            17.    Defendant placed calls to Plaintiff’s cellular telephone that included
22
     delays in time before the telephone call was transferred to a representative to speak.
23
              18.    Some of the representatives who called Plaintiff’s cellular telephone
24

25   sounded like an artificial or pre-recorded voice.
26

27   COMPLAINT - 4

28
     Case 3:20-cv-01807-LAB-WVG Document 1 Filed 09/14/20 PageID.5 Page 5 of 7



1             19.    Defendant left messages on Plaintiff’s cellular telephone that started
2
     with a delay in time before the representative joined the line to leave a message.
3

4
              20.    Some of the voicemail messages received by Plaintiff on his cellular

5    telephone from Defendant sounded like an artificial or pre-recorded voice requesting
6
     a return call from Plaintiff.
7

8
              21.    Plaintiff did not speak with a live representative during some of the

9    phone calls because they were made by Defendant using an artificial or pre-recorded
10
     voice.
11
              22.    The calls from Defendant to Plaintiff’s cellular telephone continued
12

13   despite Plaintiff expressly revoking his consent to be called.
14
              23.    None of Defendant’s telephone calls placed to Plaintiff were for
15
     “emergency purposes” as specified in 47 U.S.C. § 227 (b)(1)(A).
16

17            24.    None of Defendant’s telephone calls placed to Plaintiff were made with
18
     Plaintiff’s “prior express consent” as specified in 47 U.S.C. § 227 (b)(1)(A).
19
              25.    All conditions precedent to the filing of this lawsuit have been
20

21   performed or have occurred.
22
                                      COUNT I
23                   VIOLATION OF THE TCPA, 47 U.S.C. § 227(b)(1)(A)(iii)
24
              26.    Plaintiff incorporates all allegations in paragraphs 1-25 above as if
25
     stated fully herein.
26

27   COMPLAINT - 5

28
      Case 3:20-cv-01807-LAB-WVG Document 1 Filed 09/14/20 PageID.6 Page 6 of 7



1           27.      Jurisdiction is proper pursuant to 47 U.S.C. § 227(b)(3).
2
            28.      Defendant used an automatic telephone dialing system, or an artificial
3

4
     or prerecorded voice as defined by 47 U.S.C. § 227(a)(1)(A)(iii) to make telephone

5    calls to Plaintiff’s cellular telephone.
6
            29.      Defendant repeatedly placed non-emergency telephone calls to
7

8
     Plaintiff’s cellular telephone using an automatic telephone dialing system and/or an

9    artificial or prerecorded voice without Plaintiff’s prior express consent in violation
10
     of federal law, including 47 U.S.C. § 227(b)(1)(A)(iii).
11
            30.      Defendant    knowingly     and   willfully   violated   47   U.S.C.   §
12

13   227(b)(1)(A)(iii) for each call that Defendant placed to Plaintiff’s cellular telephone
14
     after Plaintiff revoked his consent to be contacted and notified Defendant that he
15
     wished for the calls to stop.
16

17          WHEREFORE, Plaintiff, CHASE CHAMBERLIN, demands judgment
18
     against Defendant, PAYOFF INC., for the following relief:
19
                     a.    statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) in the
20

21   amount of $500.00 for each of the independent violations occurring after Plaintiff’s
22
     revocation.
23
     ///
24
     ///
25   ///
     ///
26

27   COMPLAINT - 6

28
     Case 3:20-cv-01807-LAB-WVG Document 1 Filed 09/14/20 PageID.7 Page 7 of 7



1                    b.    an increase in the amount of the award to an amount equal to
2
     three times the amount available pursuant to 47 U.S.C. § 227(b)(3)(B) where each
3

4
     of Defendant’s independent violations were made willfully or knowingly; and

5                    c.    any other relief the Court deems just and proper.
6

7

8
                                 DEMAND FOR JURY TRIAL

9            Plaintiff demands a trial by jury as to all issues.
10

11
                     Dated this 14th day of September, 2020.
12

13

14                                            /s/ Matthew Schwartz
15
                                              MATTHEW SCHWARTZ, ESQ.
                                              Kass Shuler, P.A.
16                                             FL Bar No.: 15713
17
                                              Service Email: eservicemls@kasslaw.com
                                              1505 N. Florida Avenue
18                                            Tampa, Florida 33601
19
                                              Phone: (813) 229-00900
                                              Fax: (813) 384-2630
20                                            Attorneys for Plaintiff
21
                                              /s/ Michael R. Dufour
22                                            MICHAEL R. DUFOUR, ESQ.
                                              Dufour Law, P.C.
23
                                              CA Bar No: 290981
24                                            Service Email: mrd@dufourlawfirm.com
                                              8675 Falmouth Avenue, Suite 307
25
                                              Playa Del Rey, CA 90293
26

27   COMPLAINT - 7

28
